         Case 1:20-cv-01797-GSA Document 19 Filed 08/10/21 Page 1 of 3


     PHILLIP A. TALBERT
 1   Acting United States Attorney
     DEBORAH LEE STACHEL, CA SBN 230138
 2   Regional Chief Counsel, Region IX
     Social Security Administration
 3   ELLINOR R. CODER, CA SBN 258258
     Special Assistant United States Attorney
 4          160 Spear Street, Suite 800
            San Francisco, California 94105
 5          Telephone: (510) 970-4814
            Facsimile: (415) 744-0134
 6          E-Mail: Ellinor.Coder@ssa.gov
 7   Attorneys for Defendant
 8
 9
                                  UNITED STATES DISTRICT COURT
10
                                EASTERN DISTRICT OF CALIFORNIA
11
                                           FRESNO DIVISION
12
13
     WENDY WILLIAMS,                                 )   CIVIL NO. 1:20-cv-01797-GSA
14                                                   )
            Plaintiff,                               )   STIPULATION TO VOLUNTARY
15          v.                                       )   REMAND PURSUANT TO SENTENCE
                                                     )   FOUR OF 42 U.S.C. § 405(g) AND TO
16   KILOLO KIJAKAZI1,                               )   ENTRY OF JUDGMENT; ORDER
     Acting Commissioner of Social Security,         )
17                                                   )
            Defendant.                               )
18                                                   )
                                                     )
19
20
21           IT IS HEREBY STIPULATED by and between the parties, through their undersigned
22   attorneys, and with the approval of the Court, that this action be remanded for further
23   administrative action pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C.
24   § 405(g), sentence four.
25
26
     1
       Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
27   to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted,
     therefore, for Andrew Saul as the defendant in this suit. No further action need be taken to
28   continue this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42
     U.S.C. § 405(g).



                                         STIPULATION TO REMAND
       Case 1:20-cv-01797-GSA Document 19 Filed 08/10/21 Page 2 of 3



 1          Upon remand, the Appeals Council will instruct the Administrative Law Judge to re-
 2   evaluate Plaintiff’s alleged symptoms; re-evaluate Plaintiff’s maximum residual functional
 3   capacity; obtain supplemental vocational expert evidence to clarify the effect of the assessed
 4   limitations on Plaintiff’s ability to perform other work in the national economy, resolving any
 5   apparent conflicts between that testimony and the Dictionary of Occupational Titles; and offer
 6   Plaintiff the opportunity for a hearing, take any further action needed to complete the
 7   administrative record, and issue a new decision.
 8          The parties further request that the Court direct the Clerk of the Court to enter a final
 9   judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the
10   Commissioner.
11
     Dated: August 9, 2021                         /s/ Jonathan O. Peña*
12
                                                   JONATHAN O. PEÑA
13                                                 Attorney for Plaintiff
                                                   *Authorized via e-mail on August 9, 2021
14
15                                                 PHILLIP A. TALBERT
                                                   Acting United States Attorney
16
                                                   DEBORAH LEE STACHEL
17                                                 Regional Chief Counsel, Region IX
                                                   Social Security Administration
18
                                           By:     /s/ Ellinor R. Coder
19                                                 ELLINOR R. CODER
20                                                 Special Assistant United States Attorney

21                                                 Attorneys for Defendant
22
23
24
25
26
27
28




                                         STIPULATION TO REMAND
       Case 1:20-cv-01797-GSA Document 19 Filed 08/10/21 Page 3 of 3



 1                                               ORDER
 2          Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of
 3   42 U.S.C. § 405(g) and to Entry of Judgment, and for cause shown, IT IS ORDERED that the
 4   above-captioned action is remanded to the Commissioner of Social Security for further
 5   proceedings pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C. § 405(g),
 6   sentence four. On remand, the Appeals Council will remand the case to an administrative law
 7   judge for a new decision in accordance with the parties’ Stipulation.
 8          The Clerk of the Court is DIRECTED to enter a final judgment in favor of Plaintiff, and
 9   against Defendant, reversing the final decision of the Commissioner.
10
     IT IS SO ORDERED.
11
12      Dated:     August 10, 2021                            /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                         STIPULATION TO REMAND
